--------------------------------------------------------------------------------

Exhibit 10.27




FIRST AMENDMENT
TO
ORTHOFIX INC. EMPLOYEE STOCK PURCHASE PLAN


WHEREAS, Orthofix Inc. (the “Company”) maintains the Orthofix Inc. Employee
Stock Purchase Plan (the “Plan”) for the benefit of its eligible employees; and
 
WHEREAS, it now is considered desirable to amend the Plan to make it a short
term deferral plan for purposes of Section 409A of the Internal Revenue Code and
to make certain other technical changes;
 
NOW, THEREFORE, by virtue and in exercise of the power reserved to the Board of
Directors of the Company by Section 8(c) of the Plan, the Plan be and is hereby
amended, effective as of December 1, 2007, in the following particulars:
 
1.             By substituting the following for Section 2(i) of the Plan:
 
“(i)           “Plan Year” means the period with respect to which the Plan is
administered, which, prior to December 31, 2007, is the 12-month period
beginning on July 1 and ending on June 30 and which, on and after January 1,
2008, shall be the 12-month period beginning on January 1 and ending on December
31; provided, however, that there shall be a short Plan Year beginning on July
1, 2007 and ending on December 31, 2007.”


2.             By substituting the following for Section 3 of the Plan:


“3.           Eligibility
 
    Each Employee shall be eligible to participate in the Plan on the first day
of any Plan Year, provided that he or she is actively employed on such day.”


3.             By substituting the following for Section 4(a) of the Plan:
 
“(a)           An eligible Employee shall become a Participant for any Plan Year
by electing to contribute to the Plan, through payroll deductions, either a
fixed amount or a percentage of his or her compensation for the Plan Year;
provided, however, that such fixed amount or percentage shall not be less than
1% nor more than 25% of his or her compensation for the Plan Year.  For purposes
of the Plan, an Employee’s compensation shall mean (i) for non-commissioned
employees, his or her regular salary or straight-time wages, overtime, bonuses,
and all other forms of compensation, excluding any car allowance or relocation
expense reimbursements; and (ii) for commissioned employees, his or her
commissions, guaranteed payments, overtime, bonuses, and all other forms of
compensation, excluding any car allowance or relocation expense
reimbursements.  An Employee’s election to participate in the Plan for any Plan
Year shall be in writing on an authorized form and shall be made in accordance
with procedures established by the Committee from time to time.  A Participant
must complete a new election with respect to each Plan Year in order to
participate in the Plan for such Plan Year. ”

 
 

--------------------------------------------------------------------------------

 





4.             By substituting the following for the last sentence of Section
4(c) of the Plan:
 
“A Participant who elects to withdraw from the Plan shall receive, in lieu of
any other benefits under the Plan, the following: (i) a refund of his or her
contributions as soon as practicable following the date of withdrawal from the
Plan, and in any event no later than the date that is two and one-half months
following the last day of the Plan Year in which such Participant withdrew from
the Plan, and (ii) a refund of the interest accrued through the date of payment
at the rate in effect at the bank or other financial institution holding
Participant contributions, which refund of accrued interest shall be paid
immediately following the end of the Plan Year in which such Participant
withdrew from the Plan, and in any event no later than the date that is two and
one-half months following the last day of such Plan Year.”


5.             By substituting the following for the first sentence of Section
4(d) of the Plan:


“An Employee’s participation in the Plan shall terminate upon his or her
termination of employment or death.  An Employee’s participation in the Plan
shall, unless otherwise required by applicable law, terminate upon his or her
leave of absence or absence from active employment for any other reason only if
such Employee does not continue to make contributions to the Plan during such
leave in accordance with procedures established by the Committee.”


6.             By deleting Section 4(e) of the Plan in its entirety.


7.             By substituting the following for Section 5(a) of the Plan:


“(i)           As soon as practicable following the last day of each Plan Year,
but in any event no later than the date that is two and one-half months
following the last day of such Plan Year, the Committee shall distribute to each
Employee who was a Participant for the entire Plan Year a certificate or
certificates representing the number of whole shares of Orthofix Stock
determined by dividing (i) the amount of the Employee’s contributions for the
Plan Year plus interest on such contributions through the end of the Plan Year
by (ii) with respect to each Employee who is an officer or director of the
Company or who is a beneficial owner of 10% or more of any class of equity
security of Orthofix International N.V. registered under Section 12 of the
Securities Exchange Act of 1934 as amended (as such terms are defined under such
Act and the rules and regulations promulgated thereunder), the Fair Market Value
of the Orthofix Stock on the first day of the Plan Year, and with respect to any
other Employee, 85% of the Fair Market Value of the Orthofix Stock on the first
day of the Plan Year. If the first day of the Plan Year is not a business day,
the Fair Market Value of the Orthofix Stock shall be determined as of the
nearest preceding business day. Cash in the amount of any fractional share shall
be paid to the Participant by check as soon as practicable following the last
day of each Plan Year, but in any event, no later than the date that is two and
one-half months following the last day of such Plan Year.”

 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Board of Directors of the Company has caused this
amendment to be executed by a duly authorized officer of the Company this 11th
day of December, 2007.



 
Orthofix Inc.
       
By:
/s/ Alan W. Milinazzo
       
Its:
Chief Executive Officer

 
 

--------------------------------------------------------------------------------